     Case 3:16-cr-01409-H Document 295 Filed 05/14/19 PageID.907 Page 1 of 2




 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                Criminal No. 16-CR-1409-H
11                  Plaintiff,              CONSENT TO RULE 11 PLEA
                                            IN A FELONY CASE BEFORE
12 v.                                       UNITED STATES MAGISTRATE
                                            JUDGE
13   JOHN PANGELINAN,
14                  Defendant.
15

16       I have been advised by my attorney and by the
17 United States Magistrate Judge of my right to enter my
18 plea in this case before a United States District
19   Judge.   I hereby declare my intention to enter a plea
20   of guilty in the above case, and I request and consent
21   to have my plea taken by a United States Magistrate
22   Judge pursuant to Rule 11 of the Federal Rules of
23   Criminal Procedure.
24       I understand that if my plea of guilty is taken by
25   the United States Magistrate Judge, and the Magistrate
26   Judge recommends that the plea be accepted, the
27   assigned United States District Judge will then decide
28 whether to accept or reject any plea agreement I may


                                        1
      Case 3:16-cr-01409-H Document 295 Filed 05/14/19 PageID.908 Page 2 of 2



 1   have with the United States and will adjudicate guilt
 2 and impose sentence.
 3        I further understand that any objections to the
 4 Magistrate Judge's findings and recommendation must be
 5   filed within 14 days of the entry of my guilty plea.
 6

 7
 8   Dated:      S-/ rl l r
                                      Def en
 9

10

11
     Dated:
12
13

14        The United States Attorney consents to have the
15   plea in this case taken by a United States Magistrate
16   Judge pursuant to Criminal Local Rule 11.1.
17

18
19   Dated:
                 I   I
20
21
22
23
24
25
26
27
28


                                         2
